DETAILED ACTION

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 11,324,000 in the specification. Appropriate correction is required.
	

Claim Objections
Claims 6, 12, and 18 are objected to because of the following informalities: what is mean by “M being equal to or grater to 2”? There is a typo with “grater.” The symbol “≥” is called “greater than or equal” symbol.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2020/0213837, “Pan”) in view of Ma et al. (US 2020/0204294, “Ma”).
Regarding claim 1, Pan discloses a method for information transmission, comprising: 
- sending, by a terminal device, a first message, wherein the first message indicates a terminal device capability of Physical Downlink Control Channel (PDCCH) monitoring (See 701 fig.7 and ¶.124, blind decoding capability information of a terminal reported by the terminal is received, in which the blind decoding capability information of the terminal includes: the maximum number of blind decodings that the terminal is capable to process per time unit; See ¶.125, It should be noted that the blind decoding capability information of the terminal specifically refers to blind decoding capability information of the terminal for a downlink control channel (PDCCH)) in at least two time-domain symbols within a first time length (See fig.1 and ¶.18, to support slot-based or mini-slot-based scheduling, the base station may configure the terminal to perform PDCCH monitoring according to the slot or the mini-slot as the time interval. As shown in FIG. 1, the terminal is configured by the network to perform slot-based PDCCH monitoring at the first OFDM symbol of each slot, and is configured by the network to perform mini-slot-based PDCCH monitoring at part of mini-slots, as shown in FIG. 1; See ¶.17, one slot may include 7 or 14 orthogonal frequency division multiplexing (OFDM) symbols, and a mini-slot may include [1, 2, . . . slot_length−1] OFDM symbol. Based on network configuration, the terminal may perform the blind decoding for the downlink control channel taking the slot and/or the mini-slot as a time interval; Examiner’s Note: Ma further shows the limitations in Figure 3).
Ma further discloses two time-domain symbols within a first time length (Ma, See fig.3 and ¶.100, FIG. 3 is a schematic diagram of sending physical downlink control channels in two downlink control information formats on a control resource set (for example, a CORESET). A blind detection period of a physical downlink control channel 1 may be one slot, and a blind detection period of a physical downlink control channel 2 may be m (m≥1, and m is an integer) symbols, for example, m=3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “two time-domain symbols within a first time length” as taught by Ma into the system of Pan, so that it provides a way for a terminal device by blind detection to reduce blind detection complexity of the terminal device (Ma, See ¶.7).

Regarding claim 2, Pan does not explicitly disclose what Ma discloses “the terminal device capability of the PDCCH monitoring is a capability to perform PDCCH blind detection for N times in the at least two time-domain symbols within the first time length, N being a positive integer (Ma, See fig.3 and ¶.100, FIG. 3 is a schematic diagram of sending physical downlink control channels in two downlink control information formats on a control resource set (for example, a CORESET). A blind detection period of a physical downlink control channel 1 may be one slot, and a blind detection period of a physical downlink control channel 2 may be m (m≥1, and m is an integer) symbols, for example, m=3).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 3, Pan discloses “different terminal device capabilities of the PDCCH monitoring correspond to different values of the N (See ¶.65, the terminal may determine blind decoding capability information of different terminals according to different services or cost requirements of the different terminal. Specifically, the blind decoding capability information of the terminal is defined as the maximum number of blind decodings that the terminal is capable to process per time unit).”

Regarding claim 4, Pan discloses “a value of the N is predefined by a protocol, or reported by the terminal device (See 701 fig.1, the blind decoding capability information of the terminal includes the maximum number of blind decodings).”

Regarding claim 5, Pan does not explicitly show what Ma discloses “the at least two time-domain symbols are consecutive time-domain symbols (Ma, See fig.3-5, a blind detection period; a control resource set configuration).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 6, Pan does not explicitly show what Ma discloses “the first time length is equal to a length of M time-domain symbols, M being equal to or greater to 2 (See ¶.8, determining, by a terminal device, a maximum number of blind detection in a first time unit, where the first time unit is one or more symbols; and performing, by the terminal device, physical downlink control channel blind detection in the i.sup.th blind detection occasion, where the first time unit includes N blind detection occasions, and a number of physical downlink control channel blind detection performed by the terminal device in the N blind detection occasions is less than or equal to the maximum number of blind detection, where i and N are positive integers, i≤N, and N≥2).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 7, Pan does not explicitly disclose what Ma discloses “the first time length is a time length starting from a starting position of the at least two time-domain symbols (See fig.4-7 and ¶.108, as shown in FIG. 4, in 14 symbols included in each slot (for example, a slot 1 and a slot 2), a start location of a control resource set is the zeroth symbol in the slot, duration of the control resource set is three symbols, and one control resource set period is five symbols. In other words, control resource sets occur at intervals of two symbols; See ¶.109, As shown in FIG. 5, in the first slot (namely, a slot 1), a start location of a control resource set is the first symbol in the slot, duration of the control resource set is two symbols, and one control resource set period is four symbols; See ¶.111, As shown in FIG. 6, in the first slot (namely, a slot 1), a start location of a control resource set is the first symbol in the slot, duration of the control resource set is two symbols, and one control resource set period is four symbols. In other words, control resource sets occur at intervals of two symbols).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 8, Pan does not explicitly disclose what Ma discloses “the at least two time-domain symbols comprises three time-domain symbols and the first time length is equal to a length of four time-domain symbols (See fig.4-7 and ¶.108, as shown in FIG. 4, in 14 symbols included in each slot (for example, a slot 1 and a slot 2), a start location of a control resource set is the zeroth symbol in the slot, duration of the control resource set is three symbols, and one control resource set period is five symbols. In other words, control resource sets occur at intervals of two symbols; See ¶.109, As shown in FIG. 5, in the first slot (namely, a slot 1), a start location of a control resource set is the first symbol in the slot, duration of the control resource set is two symbols, and one control resource set period is four symbols; See ¶.111, As shown in FIG. 6, in the first slot (namely, a slot 1), a start location of a control resource set is the first symbol in the slot, duration of the control resource set is two symbols, and one control resource set period is four symbols. In other words, control resource sets occur at intervals of two symbols).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 9, it is a method claim at a receiving side at a network device corresponding to the method claim 1 at a sending side by a terminal device and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 10-14, they are claims corresponding to claims 2, 3, & 6-8, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 15, it is a network device claim corresponding to the method claim 1, except the limitations “a processor, a transceiver, and a memory (See fig.9 and ¶.155, a processor, storage, and transceiver)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 16-20, they are claims corresponding to claims 2, 3, & 6-8, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411